*1364In re Transportation & Dev., Dept, of;— Defendant(s); applying for -writ of certiorari and/or review; Parish of Orleans, Civil District- Court, Div. “E”, No. 91-8895; to the Court of Appeal, Fourth Circuit, No. 95CA-1700.
Granted. Judgment of the court of appeal is reversed. Judgment is rendered in favor of Louisiana Department of Transportation and Development, dismissing plaintiffs rule. See Magee v. Landrieu, 653 So.2d 62 (La.App. 1st Cir.1995), writ denied, 654 So.2d 319.
LEMMON, J., would grant and docket.
BLEICH, J., not on panel.